Citation Nr: 1039551	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  09-22 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent 
for service-connected low back syndrome.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left shoulder 
disability, claimed as arthritis and chronic rotator cuff tear.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right shoulder 
disability, claimed as arthritis and chronic rotator cuff tear.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from January 1955 to July 1976.

This matter comes before the Board of Veteran's Appeals (Board) 
on appeal from an April 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, 
inter alia, denied a disability rating in excess of 20 percent 
for service-connected back disability, and reopened and denied 
claims for service connection for left and right shoulder 
disabilities.  Notwithstanding the RO's action, the Board must 
conduct an independent review of the evidence to determine 
whether new and material evidence has been submitted sufficient 
to reopen a prior final decision.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).

The issues of service connection for right and left shoulder 
disabilities are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In September 2009 correspondence, the Veteran indicated that 
he wished to withdraw his appeal concerning the issue of an 
increased rating for his back disability.

2.  Claims for service connection for right and left shoulder 
disabilities were last denied by rating decision in March 2004, 
and the Veteran did not appeal.  

3.  Evidence received since March 2004 is new, relates to an 
unestablished fact necessary to substantiate the claims, and 
raises a reasonable possibility of substantiating the claims.

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal with 
respect to the issue of an increased rating for a back disability 
are met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2010).

2.  The March 2004 rating decision that denied a claim for 
service connection for right and left shoulder disabilities is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2010).

3.  The evidence added to the record since March 2004 is new and 
material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawn Claim

In an April 2008 rating decision, the RO denied a disability 
rating in excess of 20 percent for service-connected low back 
syndrome.  The Veteran disagreed with this rating in May 2008 and 
perfected an appeal to the Board in May 2009.

In September 2009 correspondence, the Veteran indicated that he 
wished to withdraw his appeal concerning an increased rating for 
his back disability.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal which fails to allege specific error of fact 
or law in the determination being appealed.  A Substantive Appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be 
made by the appellant or by his or her authorized representative.  
38 C.F.R. § 20.204.

The Veteran has properly withdrawn his appeal concerning the an 
increased rating for low back syndrome; hence, there remain no 
allegations of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review this 
claim, and it is dismissed.

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159.  With regard to 
the issue of whether new and material evidence has been received, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and will not be further 
discussed.

New and Material Evidence

The Veteran's original claims for left and right shoulder 
disabilities due to a injuries sustained in a plane crash in 
service were denied by a rating decision in July 2003.  In a 
March 2004 rating decision, the RO reopened and denied the 
claims.  The Veteran did not appeal the March 2004 decision and 
it became final at the end of the statutory time limit.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Consequently, the claims 
can only be reopened if new and material evidence has been 
submitted since the last prior final decision.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.

Evidence is "new" if it was not of record at the time of the 
last prior final denial of the claim.  It is "material" if, by 
itself or when considered with previous evidence of record, it 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence must not be cumulative or 
redundant of the evidence of record at the time of the last prior 
final denial of the claim, and it must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156.  For 
the purpose of establishing whether new and material evidence has 
been received, the credibility of the evidence, but not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

The relevant evidence of record at the time of the March 2004 
decision consisted of the Veteran's service treatment records and 
private, VA, and post-service military treatment records 
indicting rotator cuff tears of both shoulders.  The RO 
determined that the claimed in-service injury due to a plane 
crash could not be substantiated, and the claims were denied.

Relevant evidence that has been associated with the claims folder 
since the March 2004 rating decision includes newspaper accounts 
of a military plane crash in June 1957, in which the Veteran is 
mentioned by name; additional private treatment records 
reflecting shoulder disabilities; and a May 2009 letter from a 
private physician noting that it is possible that his current 
shoulder disabilities are related to service.  

The Veteran's claim was previously denied because an in-service 
injury could not be confirmed.  The newly received evidence 
indicates that the Veteran was involved in a plane crash in 
service as he reported.  Therefore, this evidence relates to an 
unestablished fact necessary to substantiate the claim, 
constitutes new evidence that is material to the Veteran's claim, 
and raises a reasonable possibility of substantiating his claim.  
As evidence that is both new and material has been received, the 
claim for service connection for a psychiatric disorder is 
reopened.

Adjudication of the Veteran's claim does not end with the 
determination that new and material evidence has been received.  
This matter must now be addressed on a de novo basis.  For the 
reasons detailed in the remand section, additional development is 
required for a full and fair adjudication of the underlying 
service connection claim.


ORDER

The appeal for a disability rating in excess of 20 percent for 
low back syndrome is dismissed.

New and material evidence having been received, the claims for 
service connection for right and left shoulder disabilities are 
reopened; to that extent only, the appeal is granted.


REMAND

The Veteran is seeking service connection for left and right 
shoulder disabilities which he contends result from a plane crash 
in service in 1957.  The evidence establishes that the plane 
crash occurred and the Veteran was involved, although no 
treatment records related to the incident have been located.  The 
evidence also establishes that the Veteran currently has chronic 
rotator cuff tears in his shoulders.  He reports that he has 
experienced pain in his shoulders since the plane crash, but he 
did not seek treatment in service for fear of not being allowed 
to reenlist.  

Despite the lack of contemporaneous treatment records, the 
Veteran is competent to testify as to the symptoms he has 
experienced which are capable of lay observation, to include the 
time of onset of such symptoms.  Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (2006).  The Board cannot reject, or find 
nonprobative, lay evidence simply because it is not accompanied 
by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 ( Fed. Cir. 2006).  Thus, there is competent evidence 
of a current disability, evidence establishing that an event or 
injury occurred in service, and an indication that the disability 
may be associated with the Veteran's service.  However, there is 
insufficient competent medical evidence on file for VA to make a 
decision on the claim.  A remand is therefore required to afford 
the Veteran a VA examination of his claimed shoulder 
disabilities.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  Expedited 
handling is requested.)

1.	Schedule the Veteran for an appropriate VA 
examination to determine the nature and 
likely etiology of his claimed shoulder 
disabilities.  The claims file must be 
made available to the examiner for 
review in connection with the 
examination.  The examiner should conduct 
a thorough examination of the Veteran's 
shoulders, to include range of motion 
studies and other diagnostic tests as 
appropriate, and provide a diagnosis for 
any pathology found.  Manifestations of 
each shoulder disability and any related 
symptomatology should be described in 
detail.  

Based on the examination and review of the 
record, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (i.e., 50 percent 
probability) that any currently diagnosed 
shoulder disability is causally or 
etiologically related to the Veteran's 
service, to include the plane crash in 
which he was involved in 1957.  

A complete rationale is requested for 
any opinion expressed.  If the requested 
opinion cannot be provided without resort 
to speculation, the examiner should so 
state and explain why an opinion cannot be 
provided without resort to speculation.

2.	Review the record and complete any further 
development, if necessary.  Thereafter, 
readjudicate the issues on appeal.  If any 
claim remains denied, the RO should issue 
a supplemental statement of the case and 
afford the Veteran and his representative 
an opportunity to respond.  The case 
should then be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


